COX, Judge
(concurring in the result):
I concur in the disposition of Issue II. Regarding Issue I, I recognize that the United States Supreme Court intended for Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981), to establish a bright-line rule. Smith v. Illinois, _ U.S. _, 105 S.Ct. 490, 494, 83 L.Ed.2d 488 (1984); Solem v. Stumes, _ U.S__, 104 S.Ct. 1338, 1343, 79 L.Ed.2d 579 (1984). The necessity for such a bright-line prohibition is to prevent “the authorities through ‘badgerpng]’ or ‘overreaching’ — explicit or subtle, deliberate or unintentional — ... [to] otherwise wear down the accused and persuade him to incriminate himself notwithstanding his earlier request for counsel’s assistance.” Smith v. Illinois, supra, 105 S.Ct. at 494-95. This rule should likewise be applied under the Uniform Code of Military Jus*342tice. United States v. Goodson, 18 M.J. 243 (C.M.A.1984); United States v. Tempia, 16 U.S.C.M.A. 629, 37 C.M.R. 249 (1967). It is uncontradicted in this case that appellant unambiguously requested an attorney, did not have the opportunity to talk with an attorney, and did not “initiate” the interrogation resulting in his confession.
I am unwilling, however, to make the bright-line of Edwards so intense that if any accused makes a request for counsel to any government agent, anywhere or at anytime,1 then no other government agent can ever talk to that accused unless the accused himself initiates the conversation.2 In my view, the realities of military life preclude such inflexibility.3
While I agree that there is a bright-line rule, I just want to be certain we recognize that when we bind a government agent to the rule, we must determine if the agent had the ability to see the bright line. That is to say, did the agent know, or, by exercising due diligence, could he have learned, that the accused had requested an attorney? The novel question presented here is: How does a government agent find out if an accused has requested an attorney?
The singular facts of this particular case distinguish it from the line of decisions that begins with Edwards v. Arizona, supra. The first policeman on the scene, Griffith, did not interrogate the accused in a Miranda 4 setting, and the advisement of rights he gave accused apparently was for some purpose other than “custodial interrogation.” The record does not establish that Griffith informed either CID agent, Finch or Rubio, of the accused’s request for counsel, and it appears that they were not aware of that request. Thus, I must ask by what means were these CID interroga*343tors supposed to learn that the accused had asserted his right to counsel? 5 Certainly the best practice would be to place the duty of relaying a request for counsel on the arresting officer and, similarly, to place an obligation on each interrogating agent to elicit such information.6 My problem here is that the interrogators did attempt to discover the underlying facts and were prevented from doing so by the accused’s own statement denying that he had received a previous advisement of rights. I find no legal impediment to asking an accused if he previously has been advised of his rights, since such information, if provided, would not be incriminating in terms of Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831, even as expanded by Miranda-Tempict.7 In this instance, there is no hint of the “badgering” or “overreaching” which was properly condemned in Edwards v. Arizona, supra8 Instead, there was a mere seeking of information necessary for the further processing of the accused. Recognizing the military investigative milieu and parameters of CID and MP investigative jurisdictions, I can understand how the situation before us now could develop innocently.8
9 Hence, I am not willing to impose the bright-line rule on the facts before us here. I am also unwilling to let this accused participate in the creation of an erroneous deprivation of his own rights. While we must scrupulously protect the rights of all members of the armed forces who are interrogated, we need not permit them to benefit from their own falsehoods. See United States v. Sikorski, 21 U.S.C.M.A. 345, 45 C.M.R. 119 (1972).
The significant difference here from Edwards and its progeny is that the interrogators, unaware of the accused’s request for counsel, were effectively stopped from making the further inquiries that might have provided them with such knowledge by the accused’s own verbal acts. In Edwards v. Arizona, supra, 451 U.S. at 479, 101 S.Ct. at 1882, the defendant was told that “ ‘he had’ to talk” the morning after *344he had terminated interrogation by requesting counsel. The interrogating officers were “colleagues of the officer who had interrogated Edwards the previous night.” Id. at 479, 101 S.Ct. at 1882. In Oregon v. Bradshaw, 462 U.S. 1039, 103 S.Ct. 2830, 77 L.Ed.2d 405 (1983), the questioning was stopped when Bradshaw said he wanted to see an attorney. However, while Bradshaw was being transported to the county jail, he asked a police officer, “Well, what is going to happen to me now?” The officer responded with a recitation that Bradshaw had asked for an attorney and he would not talk with him unless it was “at ... [his] own free will.” Id., 103 S.Ct. at 2833. Eventually, Bradshaw agreed that he would take a polygraph test the next day and, after failing the test, he ultimately made incriminating statements. In Solem v. Stumes, supra, the majority opinion “assume[d] ... that the conduct at issue ... violated Edwards,” id., 104 S.Ct. at 1341; however, “[ajpplying Edwards to this case, the Court of Appeals for the Eighth Circuit [had] found that the police had acted unconstitutionally in twice renewing interrogation after Stumes had invoked his right to counsel.” Id., 104 S.Ct. at 1341 (footnote omitted). Finally, in Smith v. Illinois, supra, the request for counsel was made to the same interrogator who gave the Miranda advisement.
Although the matter was not previously given decisional significance, it appears that, in each of these cases, the interrogator was aware that the accused wished to exercise his right to counsel. I do not suggest that an interrogator’s lack of knowledge of an accused’s request for counsel by itself provides the excuse to permit the accused’s further interrogation by a different interrogator, nor do I suggest that the lack of such knowledge provides an excuse for an accused to be further questioned by an interrogator from a different agency. Cf. United States v. Downing, 665 F.2d 404, 407 (1st Cir.1981), where the officer was “negligent” in not eliciting information about the request for counsel.10 Nevertheless, it is totally reasonable to look at all the circumstances to determine if an interrogator has made a diligent effort to comply with the requirements of Edwards v. Arizona, supra, and Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).11
Recognizing that criminal justice is not a game wherein the Government loses if it fails to place the correct symbol in the correct box,12 I believe that there must be some balancing of equities. What I find disquieting about the circumstances involved in this case is that the interrogators here were not content to rest on their igno*345ranee of the accused’s request for counsel; instead, they attempted to learn if a previous advisement of rights had been made that could have resulted in any assertion of rights by the accused. Admittedly, their attempt to ascertain this essential information was — in the clear light of appellate hindsight — ineffective, but that ineffectiveness was certainly enhanced by the accused’s conduct. In retrospect the interrogators, armed with good-faith ignorance, may well have been negligent in not pursuing the matter further, but was their behavior so culpable that the accused should escape punishment for possessing the illicit drugs found in his room? In what directions should the constitutional balance be tilted?
Since the evidence of record does not satisfy my concerns or answer the questions of my conscience, I concur with the Chief Judge in returning the case for a hearing which, hopefully, will illuminate this issue sufficiently to permit its resolution.

. The term "government agent” is intended here as a term of art to include anyone defined by United States v. Tempia, 16 U.S.C.M.A. 629, 37 C.M.R. 249 (1967), and its progeny as being required to give a warning under Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831, prior to interrogation.


. It takes little imagination to visualize situations where the inflexibility of such a rule would work absurd results. For example, suppose a suspect who had been apprehended, read his rights, and requested an attorney, then wrestled the apprehending officer’s weapon away, shot him, and fled. Upon his subsequent apprehension by other officers, a new advisement of rights would not permit interrogation about the original crime since there would be no way of knowing of the earlier request for counsel until the original officer could be questioned. It would seem reasonable to interpret the initial advisement of rights as being a preliminary stage of the process and consider as controlling only the advisement made immediately prior to interrogation. In the example given, no amount of diligence by the second officers would uncover the fact of the earlier request except to ask the accused whether or not he had received an advisement of rights and, if so, what elections he had made at that earlier time. If my premise is correct, then it would be the state of mind of the second officers that would be determinative; that is, if they knew or should have known through the exercise of due diligence that the accused had rquested counsel, then they would have to comply with that request and desist from further interrogation about the original crime. On the other hand, if. they did not know and could not have known through the exercise of due diligence that the accused had requested counsel, there would be no useful purpose in applying the bright-line rule.


. We have previously recognized that the “obligations of the military member occasioned by his military status and by the relationships inherent in a military organization are different from those of the citizen to the police.” United States v. Schneider, 14 M.J. 189, 192 (C.M.A. 1982). Thus, there are situations in military life when there is an obligation to respond to questioning by a superior officer or investigating agent not found in the civilian world. See, i.e., United States v. Leiffer, 13 M.J. 337 (C.M.A. 1982); United States v. Lewis, 12 M.J. 205 (C.M. A.1982); United States v. Davenport, 9 MJ. 364 (C.M.A.1980). See also California v. Byers, 402 U.S. 424, 91 S.Ct. 1535, 29 L.Ed.2d 9 (1971). These unique military relationships were recognized by Congress when it enacted Article 31 to insure the protection of a military accused’s rights. Additional safeguards engrafted by judicial holdings must be modified to meet the exigencies and realities of the military environment and military missions. Obviously, the flexibility required in a combat situation would prevent strict adherence to the Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981), rule. If it is applied in the manner I envision, adherence to that rule would not interfere with military exigencies and requirements.


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. CID regulations required agents to interrogate each accused upon his/her receipt into their custody from another agency. Such regulations would not pass the Edwards bright-line rule, if an accused had asserted his rights and such fact were known to the CID agents or would be available to them through the use of due diligence.


. I would require government agents to exercise due diligence in determining whether or not a person being interrogated has been given the opportunity to exercise his constitutional rights. Furthermore, the best practice to be followed by the person to whom a request for counsel is made is for him to convey that request to the appropriate authorities. Each subsequent interrogator has an obligation to find out if such a request has been made. However, I can foresee circumstances where the best and, perhaps the only, source of this information will be the accused himself.


. I can find nothing here to indicate that these interrogators consciously sought to overbear the accused’s will or that they used improper tactics to deprive him of his right to counsel. Cf. United States v. Muldoon, 10 M.J. 254 (C.M.A. 1981); United States v. Hill, 5 MJ. 114 (C.M.A. 1978); see also United States v. Peyton, 10 M.J. 387 (C.M.A.1981).


. Miranda v. Arizona and United States v. Tempia, both supra.


. I am aware that Federal Courts of Appeals have rendered decisions which seem to conflict with my interpretation of Edwards v. Arizona, supra. In United States v. Scalf, 708 F.2d 1540 (10th Cir.1983), the defendants were apprehended by state patrolmen who suspected them of robbing a bank. They were read their Miranda rights and requested counsel. After being booked, they were interviewed by FBI agents. At that time, they executed waivers of rights and confessed to the crime. At trial, Scalf moved to suppress his confession. On appeal, the Government argued that Edwards did not apply since Scalfs request for counsel was directed to a state patrolman and not to the FBI agents who interrogated him. The Government further asserted that the agents did not know of the request. The Court held that such knowledge was irrelevant. It also held that the fact that the rights advisement came from a member of a different police force was irrelevant. The Court concluded that "once a suspect has invoked the right to counsel, knowledge of that request is imputed to all law enforcement officers who subsequently deal with the suspect.” Id. at 1544. Other courts have concluded the same. Id., and cases cited therein. I must respectfully disagree that Edwards was intended to be interpreted so rigidly, at least within the military community.


. See n. 7, supra.


. In this regard I feel that the following language of the Supreme Court is apposite:
Just as the law does not require that a defendant receive a perfect trial, only a fair one, it cannot realistically require that policemen investigating serious crimes make no errors whatsoever. The pressures of law enforcement and the vagaries of human nature would make such an expectation unrealistic. Before we penalize police error, therefore, we must consider whether the sanction serves a valid and useful purpose.
******
The deterrent purpose of the exclusionary rule necessarily assumes that the police have engaged in willful, or at the very least negligent, conduct which has deprived the defendant of some right. By refusing to admit evidence gained as a result of such conduct, the courts hope to instill in those particular investigating officers, or in their future counterparts, a greater degree of care toward the rights of an accused. Where the official action was pursued in complete good faith, however, the deterrence rationale loses much of its force.
Michigan v. Tucker, 417 U.S. 433, 446-47, 94 S.Ct. 2357, 2365, 41 L.Ed.2d 182 (1974).


. United States v. Ceccolini, 435 U.S. 268, 279, 98 S.Ct. 1054, 1061, 55 L.Ed.2d 268 (1978), states:
In holding that considerations relating to the exclusionary rule and the constitutional principles which it is designed to protect must play a factor in the attenuation analysis, we do no more than reaffirm an observation made by this Court half a century ago:
“A criminal prosecution is more than a game in which the Government may be checkmated and the game lost merely because its officers have not played according to rule.”
McGuire v. United States, 273 U.S. 95, 99 [47 S.Ct. 259, 260, 71 L.Ed. 556] (1927).